                            IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF OREGON

                                      PORTLAND DIVISION


SOUL’D OUT PRODUCTIONS, LLC,

               Plaintiff,                                                  No. 3:18-cv-00598-MO

        v.                                                                OPINION AND ORDER

ANSCHUTZ ENTERTAINMENT
GROUP, INC.; THE ANSCHUTZ
CORPORATION; GOLDENVOICE,
LLC; AEG PRESENTS, LLC;
COACHELLA MUSIC FESTIVAL,
LLC,

               Defendants.



MOSMAN, J.,

       This matter comes before me on Defendants’ Motion to Dismiss [18] Plaintiff’s First

Amended Complaint [17]. For the reasons stated on the record and the reasons stated below, I

GRANT Defendants’ Motion to Dismiss. Claims Three and Nine are dismissed with prejudice.

The remaining claims are dismissed with leave to amend.

                                         DISCUSSION

       As stated on the record, Plaintiff’s antitrust and restraint of trade claims (Claims One,

Two, and Four) are dismissed with leave to amend. After review, Plaintiff’s state law claims for

unfair competition (Claim Five), intentional interference with prospective economic advantage

(Claim Six), and intentional interference with contractual relations (Claims Seven and Eight) are

also dismissed with leave to amend.


1 – OPINION AND ORDER
       The parties briefed and argued Plaintiff’s standing to challenge the terms of contracts to

which it was not a party or a third-party beneficiary. Plaintiff must have standing to challenge

the contracts executed by Defendants in order to bring its state law claims that those contracts

were unlawful restraints of trade (Claims Three and Nine). After reviewing the parties’

supplemental briefings, I find that Plaintiff does not have standing to challenge the disputed

terms of contracts formed between Defendants and parties that are not before the Court. The two

cases Plaintiff cited in its supplemental briefing do not suggest otherwise. See Applied

Materials, Inc. v. Advanced Micro-Fabrication Equip. (Shanghai) Co., 630 F. Supp. 2d 1084

(N.D. Cal. 2009); Application Grp., Inc. v. Hunter Grp., Inc., 72 Cal. Rptr. 2d 73 (Cal. Ct. App.

1998). Although third parties established standing to challenge the contracts in those cases, the

facts and posture of the present case are distinguishable. Because Plaintiff cannot cure the lack

of standing by amending its pleading, Plaintiff’s unlawful restraint of trade claims (Claims Three

and Nine) are dismissed with prejudice.

                                          CONCLUSION

       For the reasons stated above, I GRANT Defendants’ Motion to Dismiss [18], with

prejudice as to Claims Three and Nine. The deadline for Plaintiff to file a Second Amended

Complaint is October 25, 2018.



       IT IS SO ORDERED.
                   12 day of October, 2018.
       DATED this ____



                                                             /s/Michael W. Mosman
                                                             ________________________
                                                             MICHAEL W. MOSMAN
                                                             Chief United States District Judge




2 – OPINION AND ORDER
